UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7999


KENNETH WHITMORE,

                Plaintiff - Appellant,

          v.

JONATHAN ARD; JAMES L. GOLDSMITH, JR.; MITCHELL BYRD, JR.;
EDWARD W. MILLER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:12-cv-01049-JMC)


Submitted:   February 26, 2013                Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Whitmore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth    Whitmore      appeals   the   district     court’s     order

accepting the magistrate judge’s recommendation to dismiss his

42   U.S.C.    § 1983    (2006)     complaint     after   a    28   U.S.C.    § 1915A

(2006)    review.        We     have   reviewed    the    record     and     find   no

reversible error.         Accordingly, we affirm the district court’s

judgment.       Whitmore v. Ard, No. 6:12-cv-01049-JMC (D.S.C. Oct.

23, 2012).      We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented     in   the    materials

before   this    court    and    argument     would    not    aid   the    decisional

process.



                                                                             AFFIRMED




                                          2